J-S24031-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                       :       IN THE SUPERIOR COURT OF
                                                    :             PENNSYLVANIA
                     Appellee                       :
                                                    :
              v.                                    :
                                                    :
C. ARTHUR BENNETT,                                  :
                                                    :
                     Appellant                      :              No. 2948 EDA 2014

     Appeal from the Judgment of Sentence entered on September 8, 2014
               in the Court of Common Pleas of Delaware County,
                 Criminal Division, No. CP-23-CR-0004121-2014

BEFORE: GANTMAN, P.J., ALLEN and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                                    FILED APRIL 16, 2015

        C. Arthur Bennett (“Bennett”) appeals from the judgment of sentence

imposed following his nolo contendere plea to one count of possession of a

controlled substance (marijuana) with the intent to deliver (“PWID”).1

Additionally, Patrick J. Connors, Esquire (“Attorney Connors”), Bennett’s

counsel,     has   filed   an    Application   to       Withdraw    as   counsel   and    an

accompanying brief pursuant to Anders v. California, 386 U.S. 738 (1967).

We grant Attorney Connors’s Application to Withdraw and affirm Bennett’s

judgment of sentence.

        On   September      8,    2014,   Bennett        tendered    a   negotiated      nolo

contendere plea to PWID, whereupon the Commonwealth recommended a

sentence of time served (approximately one month) to twenty-three months



1
    See 35 P.S. § 780-113(a)(30).
J-S24031-15


in prison.    On that same date, the trial court accepted Bennett’s plea and

sentenced him in accordance with the terms of the plea agreement.

Subsequently, Bennett filed a post-sentence Motion to withdraw his nolo

contendere plea, which the trial court denied.        Bennett thereafter filed a

timely Notice of Appeal.       In response to the trial court’s Order to file a

Pa.R.A.P. 1925(b) concise statement of matters complained of on appeal,

Attorney Connors filed Statement indicating his intention to file an Anders

brief.    Thereafter, Attorney Connors filed an Application to Withdraw as

Bennett’s counsel and an Anders brief.

         “When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw.” Commonwealth v. Garang, 9 A.3d 237, 240 (Pa. Super. 2010)

(citation omitted). Pursuant to Anders, when counsel believes an appeal is

frivolous and wishes to withdraw from representation, he/she must do the

following:

         (1) petition the court for leave to withdraw stating that after
         making a conscientious examination of the record, counsel has
         determined the appeal would be frivolous; (2) file a brief
         referring to any issues that might arguably support the appeal,
         but which does not resemble a no-merit letter; and (3) furnish a
         copy of the brief to the defendant and advise him of his right to
         retain new counsel, proceed pro se, or raise any additional points
         he deems worthy of this Court’s attention.

Commonwealth v. Edwards, 906 A.2d 1225, 1227 (Pa. Super. 2006)

(citation omitted).     In Commonwealth v. Santiago, 978 A.2d 349 (Pa.




                                    -2-
J-S24031-15


2009), our Supreme Court addressed the second requirement of Anders,

i.e., the contents of an Anders brief, and required that the brief

      (1)   provide a summary of the procedural history and facts,
            with citations to the record;

      (2)   refer to anything in the record that counsel believes
            arguably supports the appeal;

      (3)   set forth counsel’s conclusion that the appeal is frivolous;
            and

      (4)   state counsel’s reasons for concluding that the appeal is
            frivolous. Counsel should articulate the relevant facts of
            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. “Once counsel has satisfied the [Anders]

requirements, it is then this Court’s duty to conduct its own review of the

trial court’s proceedings and render an independent judgment as to whether

the appeal is, in fact, wholly frivolous.”     Edwards, 906 A.2d at 1228

(citation omitted).

      Here, Attorney Connors has complied with each of the requirements of

Anders. Attorney Connors indicates that he conscientiously examined the

record and determined that an appeal would be frivolous. Further, Attorney

Connors’s Anders brief comports with the requirements set forth by the

Supreme Court of Pennsylvania in Santiago. Finally, the record contains a

copy of the letter that Attorney Connors sent to Bennett, advising him of his

right to proceed pro se or retain alternate counsel and file additional claims,

and stating Attorney Connors’s intention to seek permission to withdraw.



                                  -3-
J-S24031-15


Accordingly,    Attorney    Connors        has     complied   with     the   procedural

requirements for withdrawing from representation, and we will determine

whether Bennett’s appeal is wholly frivolous.

      The Anders brief filed by Attorney Connors identifies the following

issue for our review:      “Whether the sentence imposed on [] Bennett was

harsh and excessive under the circumstances?”                   Anders Brief at 1

(italicization omitted).

      In terms of its effect upon a case, a plea of nolo contendere is treated

the same as a guilty plea. See Commonwealth v. Nelson, 666 A.2d 714,

717 (Pa. Super. 1995). By entering a plea of nolo contendere, a defendant

waives “all defects and defenses except those concerning the jurisdiction of

the court, legality of sentence, and validity of plea.”               Id.    Legality of

sentence issues occur generally either (1) when a trial court’s traditional

authority to use discretion in the act of sentencing is somehow affected;

and/or (2) when the sentence imposed is patently inconsistent with the

sentencing     parameters    set   forth    by      the   General    Assembly.     See

Commonwealth v. Foster, 17 A.3d 332, 342 (Pa. 2011). The question of

whether a claim implicates the legality of a sentence presents a pure

question of law.     Id. at 340 n.13.            Issues relating to the legality of a

sentence are reviewed de novo, and our scope of review is plenary.

Commonwealth v. Infante, 63 A.3d 358, 363 (Pa. Super. 2013).




                                    -4-
J-S24031-15


      Additionally, “when a negotiated plea includes sentencing terms (or,

more properly, the Commonwealth’s commitment to recommend a certain

sentence), the defendant’s knowing and voluntary acceptance of those terms

rightly extinguishes the ability to challenge a sentence the defendant knew

was a proper consequence of his plea.” Commonwealth v. Eisenberg, 98
A.3d 1268, 1277 (Pa. 2014); see also Commonwealth v. Reichle, 589
A.2d 1140, 1141 (Pa. Super. 1991) (stating that where the plea agreement

contains a negotiated sentence which is accepted and imposed by the

sentencing court, there is no authority to permit an excessiveness

challenge).

      Here, Bennett’s claim that his sentence is harsh and excessive does

not implicate the jurisdiction of the trial court, the validity of Bennett’s plea,

or the legality of his sentence. See Reichle, 589 A.2d at 1141. Rather, his

claim presents a challenge to the discretionary aspects of his sentence,

which Bennett waived upon the entry of his nolo contendere plea. Id. Thus,

Bennett’s claim is waived.      For this reason, we conclude that Bennett’s

appeal is, in fact, wholly frivolous. Accordingly, we affirm his judgment of

sentence and grant Attorney Connors’s Application to Withdraw.

      Application to Withdraw as counsel granted.        Judgment of sentence

affirmed.




                                   -5-
J-S24031-15



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/16/2015




                          -6-